John I. Purtle, Justice, dissenting. The appellant was arrested on August 10, 1983, and was tried on March 5, 1987. Obviously, the period is well beyond the eighteen months allowed by our speedy trial rule. Therefore, the burden is on the state to prove that he was tried within the eighteen months, plus any excludable periods. The charge was filed on the same date of the arrest in this case. It is not disputed that the appellant was arrested on August 10,1983, for the battery of Laverne Nelson. On that same date he was charged with second degree battery. Although the state attempted to eliminate some of the time by nolle prossing and refiling the charge, this action by the state had no effect on the running of the speedy trial time. In any event, the appellant was tried on March 5, 1987, and convicted for battery committed on Laverne Nelson on August 10, 1983. I agree with the majority opinion that the burden is on the state to show that any delay in excess of eighteen months resulted from the appellant’s conduct or was otherwise justified by the record. The majority then draws a neat looking diagram and simply brackets out enough time to reduce the trial date to less than eighteen months, plus alleged excludable time, from the date of the arrest, which occurred forty-three months before the trial. I could draw a similar diagram and exclude less time and with equal force show that the state did not try the appellant within the required time. However, that would not reduce the burden of the state to show compliance with the speedy trial rule. Although the appellant was arrested and charged on August 10, 1983, the state made no effort to locate him until January 6,1984, and then only for the purpose of serving a second warrant on him. The state mailed a letter to the appellant’s former wife’s last known address, at 2408 South Harrison Street, Little Rock, Arkansas. The letter was not returned. The identity of the person who received it is not established. The wife owned this property before the parties were married and presumably still owns it. The only other effort shown to have been made by the state to locate the appellant was on March 20, 1984, when an officer allegedly went to the address and learned that the appellant had moved from that place about three months earlier. There is nothing to indicate who lived at 2408 South Harrison at the time the officer went by nor when the letter was mailed to that address. Apparently nobody ever checked the names of those residing at 2408 Harrison nor did they check the court records or the post office or make any other effort to locate the appellant or determine where he was residing. From reading the brief, I have the impression that the appellantgave an addressofRt. 5,Box 114 to his bondsman. This, of course, was a part of the record. The police did not check with the bondsman, apparently. It is quite obvious to me that the state made no more than one feeble attempt to locate the appellant and since the burden was on the state to prove the delay was the fault of the appellant, it has failed to do so. The state has simply shown that the appellant did not reside at 2408 South Harrison Street on the date one of their representatives went by to check. I think we could take note that had the officers checked the Justice Building or the Courthouse, they would have not found the appellant at either of those addresses. That does not mean that he was outside the jurisdiction of the Pulaski County Circuit Court. The state may have just as well traveled to Fifth & Main to locate the appellant. Needless to say, the report would have shown that he was not located there either. Bad cases make bad law.